Title: From George Washington to Brigadier General William Smallwood, 5 June 1778
From: Washington, George
To: Smallwood, William


                    
                        Dr Sir
                        Head Qrs [Valley Forge] 5 June 1778
                    
                    I have been favoured with your’s of this date and approve of your coming on.
                    With respect to the Stores taken in the prize, I wish you to give direction to Mr Wade to have them brought on to the Army. The Salt, and Tea will be particularly useful. The party, who took them will be paid for such Articles as the public get. I am Dr Sir Yr Most Obedt sert
                    
                        Go: Washington
                    
                    
                        P.S. On reflection the Sloop & Cargo must be libelled I beleive agreable to the Resolves of Congress. This will supersede the order for their removal; but they should be conveyed to some place of security.
                    
                